Exhibit 10.2

 

October 4, 2019

 

Dale Redman

5800 NCR 1244

Midland, TX 79707

 

Dear Dale:

 

This letter memorializes the understanding between you and ProPetro Holding
Corp. (the “Company”) regarding your duties as Chief Executive Officer,
beginning October 3, 2019 (the “Effective Date”).  As you are aware, as of the
Effective Date, Phillip Gobe will serve as Executive Chairman of the board of
directors of the Company (the “Board”) and, as Executive Chairman, will perform
the functions and duties of the Company’s principal executive officer, as that
term is used in the U.S. federal securities laws and the rules and regulations
promulgated thereunder.  You will continue to serve as the Company’s Chief
Executive Officer.  Each of the executive officers of the Company will report to
the Executive Chairman, with the exception of the Company’s Chief Operating
Officer and the Chief Administrative Officer, who will each report to you. 
These changes will not result in any modifications to your base salary or annual
cash bonus opportunity.  As is currently the case, the amount of the annual cash
bonus actually paid to you for any given calendar year remains subject to the
terms and conditions of the ProPetro Holding Corp. Senior Executive Incentive
Bonus Plan, as in effect from time to time and the attainment of the applicable
performance targets, as determined in the sole discretion of the compensation
committee (the “Compensation Committee”) of the Board.  In addition, the value
and terms and conditions of any future awards granted to you under the ProPetro
Holding Corp. 2017 Incentive Award Plan will continue to be determined by the
Compensation Committee in its sole discretion but the target value of such
awards may differ from prior years to reflect the changes in your role and
responsibilities as described above.

 

As you know, you and the Company are parties to that certain Employment
Agreement, entered into as of April 17, 2013 (as amended, the “Employment
Agreement”). The Employment Agreement will not be modified as a result of the
changes described above and will remain in full force and effect.   In signing
below, you hereby explicitly consent to the changes described in this letter,
and in return for your continued employment as described above, you hereby waive
any and all rights you may have to terminate your employment with the Company or
its Affiliates (as such term is defined in the Employment Agreement) for Good
Reason (or similar or related definitions) as a result of these changes
(including any right to receive any payments or benefits pursuant to the
Employment Agreement or any other plan, program, or agreement sponsored or
maintained by the Company or any of its Affiliates (collectively, the “Company
Plans”) as a result of these changes).  For the avoidance of doubt, execution of
this letter will not be deemed to constitute a (i) consent to any future
modification to your responsibilities, duties or compensation that are not
described in this letter (such modifications, if any, the “Future
Modifications”) or (ii) waiver of your right, if any, to terminate your
employment with the Company or its Affiliates for Good Reason pursuant to the
terms of your Employment Agreement or any other Company Plan as a result of any
Future Modifications.

 

--------------------------------------------------------------------------------



 

You further acknowledge that nothing in this letter shall be construed in any
way to limit the right of the Company to terminate your employment, with or
without cause, or for you to terminate your employment with the Company, with or
without reason, nor shall this letter limit your right to resign from the Board
of Directors of the Company at any time or limit the rights of the stockholders
of the Company under the Company’s Bylaws.

 

Please indicate your agreement with the foregoing by signing and dating below
and returning an executed copy of this letter to me.

 

[Signature Page to Follow]

 

2

--------------------------------------------------------------------------------



 

 

 

PROPETRO HOLDING CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Phillip Gobe

 

 

 

Name: Phillip Gobe

 

 

 

Title: Executive Chairman

 

 

 

 

 

 

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

 

 

 

 

 

 

 

 

/s/ Dale Redman

 

 

 

Dale Redman

 

 

 

 

 

 

 

Date:

October 7, 2019

 

 

 

 

SIGNATURE PAGE TO

LETTER AGREEMENT WITH DALE REDMAN

 

--------------------------------------------------------------------------------